                                    Case 4:19-cv-03795-DMR Document 13-1 Filed 09/06/19 Page 1 of 2



                              1

                              2

                              3

                              4

                              5

                              6

                              7

                              8

                              9

                           10

                           11                                   UNITED STATES DISTRICT COURT

                           12                  NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                           13

                           14 RICHARD KOMAIKO and MARCIE                              Case No. 4:19-CV-03795-DMR
                              COOPERMAN, on behalf of themselves and
                           15 others similarly situated,                              [PROPOSED] ORDER EXTENDING
                                                                                      TIME TO RESPOND TO COMPLAINT
                           16                     Plaintiffs,                         AND MODIFY BRIEFING SCHEDULE
                           17            vs.
                                                                                      Magistrate Judge Donna M. Ryu
                           18 BAKER TECHNOLOGIES, INC. and TILT
                              HOLDINGS INC.,                                          Trial Date: TBD
                           19
                                        Defendants.
                           20

                           21                                           [PROPOSED] ORDER
                           22            Pursuant to the Joint Stipulation filed concurrently herewith, and good cause appearing, IT
                           23 IS HEREBY ORDERED that:

                           24         1. Defendants’ deadline for responding to Plaintiffs’ Complaint is extended to October 4,
                           25            2019;
                           26         2. If applicable, the deadline for Plaintiffs to file an opposition to Defendants’ responsive
                           27            pleading shall be October 25, 2019, and Defendants’ reply shall be filed on or before
                           28            November 6, 2019; and
                                   [PROPOSED] ORDER EXTENDING TIME TO                                                      37884\12666092.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   RESPOND TO COMPLAINT AND MODIFY
 San Francisco, California 94104
         (415) 954-4400
                                   BRIEFING SCHEDULE
                                   Case No. 4:19-cv-03795-DMR
                                    Case 4:19-cv-03795-DMR Document 13-1 Filed 09/06/19 Page 2 of 2



                              1       3. The hearing on any responsive pleading filed by Defendants shall be November 21, 2019,

                              2          or thereafter as is convenient for the Court.

                              3

                              4          IT IS SO ORDERED.
                              5 DATED: September ___, 2019

                              6

                              7
                                                                                Magistrate Judge Donna M. Ryu
                              8                                                 United States District Judge
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   [PROPOSED] ORDER EXTENDING TIME TO                                                37884\12666092.1
                                                                                     2
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   RESPOND TO COMPLAINT AND MODIFY
 San Francisco, California 94104
         (415) 954-4400
                                   BRIEFING SCHEDULE
                                   Case No. 4:19-cv-03795-DMR
